                IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

UNITED STATES OF AMERICA,                        *    CASE NO. 5:20-cr-00400
                                                 *
               Plaintiff,                        *    JUDGE PAMELA A. BARKER
                                                 *
       -vs-                                      *    MOTION OF LESTER S. POTASH
                                                 *    FOR LEAVE TO REMOTELY
JOSEPH A. CIPOLLETTI,                            *    ATTEND THE DECEMBER 18, 2020
                                                 *    HEARING
               Defendant.                        *

       Now comes Lester S. Potash and moves this Honorable Court for leave to remotely

attend the hearing regarding the conflict-of-interest inquiry scheduled in this matter for

December 18, 2020.

       As this Court is aware, the current COVID-19 crisis has worsened with Ohio among the

states, and Cuyahoga County, in particular, experiencing a monumental increase in reported

infections.1 Per Resolution No. 2020-143,2 the Cuyahoga County Board of Health, directed that,

               Beginning on Wednesday, November 18, 2020, the Cuyahoga County Board of
               Health advises all residents to stay at home to the greatest extent possible due to
               the rapid rise of COVID-19 cases and hospitalizations in the county. Residents
               are advised to only leave your home to go to work or school, or for essential
               needs such as seeking medical care, purchasing essential items from a grocery
               store or pharmacy, picking up prepared food, or receiving deliveries.

       1
          See, Ohio Public Health Advisory System,
https://coronavirus.ohio.gov/wps/portal/gov/covid-19/public-health-advisory-system (accessed
December 7, 2020), rating Cuyahoga County, as of December 3, 2020, at Level Three (Red)
indicating “very high exposure and spread” with Cuyahoga County on the watch list as having a
high case incidence approaching Level Four (Purple).
       2
          Although the resolution is effective between November 18, 2020 through December
17, 2020, with the daily increase in both reported cases and deaths resulting from COVID-19, it
is reasonable to anticipate that this advisory will be extended past December 17, 2020.

                                              Page -1-
       Among the most vulnerable individuals for whom exists heighten awareness to the

precautions are those 65 and over. See, Order No. 2020-08-2, In re: Coronavirus (Covid-19),

Phased-in Recovery Plan Amended General Order No. 2020-08, (ND OH, Aug. 25, 2020)

(“Throughout all phases of recovery, to the extent possible, the Court will protect the vulnerable:

1) People 65 years or older.”)

       These precautions consider not only those individuals within a “protected” classification,

but also are designed to protect those within the household of these individuals.

       At age 70,3 the undersigned falls within the group warranting heightened precautions.

       The within request is not made lightly, and undersigned, by no means, minimizes the

risks this Court, staff, attorneys, and others face in any in-person appearance.

       Wherefore, the undersigned respectfully requests leave of this Court to remotely attend

the hearing scheduled for December 18, 2020.

                                                        Respectfully submitted,

                                                        S/Lester S. Potash
                                                        Lester S. Potash (#0011009)
                                                        25700 Science Park Drive, Suite 160
                                                        Beachwood, OH 44122
                                                        Tel.: (216) 771-8400
                                                        Fax: (216) 771-8404
                                                        E-mail: lsp@potash-law.com




       3
           Although it is often said that age is just a number, unfortunately, not in this instance.

                                               Page -2-
